Citation Nr: 0844342	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the claim.  

The veteran and his wife presented testimony before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident and 
disabilities affecting a single body system will be 
considered one disability.  See 38 C.F.R. § 4.16 (2008).  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2008).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected for bilateral hearing loss 
(10 percent), bilateral tinnitus (10 percent) and bilateral 
pes planus (50 percent), with a combined evaluation of 60 
percent.  Based on the foregoing, he does not meet the 
schedular criteria for a TDIU pursuant to 38 C.F.R. § 
4.16(a)(2) (2008).  The Board must consider the provisions of 
38 C.F.R. § 4.16(b), however, which provides for referral of 
cases for extraschedular consideration if a veteran is 
unemployable by reason of service-connected disability, but 
does not meet the schedular requirements for consideration 
under 38 C.F.R. § 4.16(a) (2008).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, it is necessary that the record reflect 
some factor which places the case in a different category 
than other veterans with equal rating of disability.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  This is so because a 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The record reflects that the veteran has a 6th grade 
education and appears to be self-employed in a company owned 
by him and his wife and which his wife essentially runs.  He 
asserts that this employment is only marginal.  According to 
the VA examiner who conducted the September 2006 compensation 
and pension (C&P) feet examination, the veteran's industrial 
capacity is severely limited by his ability to stand and walk 
and the pain associated in his feet with those activities.  
He is using one or two crutches to assist his ambulation and 
the need for crutches severely limits his work capacity.  The 
examiner indicated that the veteran would have more ability 
to do a job that was nonambulatory if available.  Several of 
the veteran's private physicians have indicated that the 
veteran is not able to work due to his disabilities.  See 
statements received April 2007 from Dr. R.L. Shaw, Dr. J.C. 
Gregory and Northern Maine Medical Center.  

The Board does not currently have jurisdiction to authorize 
an extraschedular rating in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 
1, 2001) (final rule proposal to authorize the Board to 
assign an extraschedular rating).  It may, however, determine 
that a particular case warrants referral to the Director of 
Compensation and Pension for extraschedular consideration 
under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  In this 
case, there is a medical opinion dated September 2006 
indicating that the veteran's industrial capacity is severely 
limited by his ability to stand and walk, the pain associated 
in his feet with those activities, and the use of.  In the 
absence of any opinion to the contrary, the Board must find 
that the veteran has satisfied the requirements for 
extraschedular referral under 38 C.F.R. § 4.16 (b).  See 
Sanden v. Derwinski, 2 Vet.App. 97 (1992) (a medical basis 
must be identified at arriving at a conclusion which is 
contrary to one expressed by a trained medical professional).

Finally, on remand the veteran should be provided notice of 
the information and evidence not of record that is necessary 
to substantiate his claim, and his recent VA treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim of entitlement to a total 
disability rating based upon individual 
unemployability due to service-connected 
disability; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; and (3) the information or 
evidence that he is expected to provide.  
A copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain the 
veteran's treatment records from the 
Togus VA Medical Center and the Caribou 
VA outpatient clinic, dated since August 
2006.

3.  Refer the veteran's claim for 
entitlement to a TDIU due to service-
connected disability to the Director of 
the Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 3.321(b) and 38 C.F.R. § 
4.16(b). 

4.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

